DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/16/22020 has been entered.  Claims 1-3, 5-6, and 8-14 remain pending.  Claim 14 was previously withdrawn.  Claims 15-20 have been added.
The previous objections to the drawing and specification are withdrawn in light of Applicant’s amendment.
The previous rejection of claims 1-6 under 35 USC 102(a)(1) as being anticipated by Sugiyama et al. (US 5,498,657) is withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 5,498,657).
Regarding claims 1, 5-6, 8-12, and 16, Sugiyama et al. discloses a fluorine-containing polymer composition having a polymer having a functional group and a fluorine-containing aliphatic cyclic structure dissolved in a solvent mixture of an aprotic fluorine-containing solvent and a protic fluorine-containing solvent (C1/L53-58).  As shown in Examples 9-10, the solvent mixture is PFBA (perfluorotributylamine or heptacosafluorotributylamine) / PFPA (2,2,3,3,3-pentafluoropropanol) as shown in Table 1.  The original specification discloses the boiling point of heptacosafluorotributylamine (perfluorotributyl amine) is 174°C and the dielectric constant is 1.94 which is solvent X according to the original specification (P16/L17-28).  The original specification discloses the dielectric constant of 2,2,3,3,3,-pentafluoropropanol (2,2,3,3-pentafluoro-1-propanol) is 18.7 and boiling point is 81°C which is solvent Z of the instant application (P17/L20-30). However, Sugiyama et al. does not explicitly disclose the mixed prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.   In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). See MPEP 2144.06.        
Regarding claims 2-3, the polymer having a fluorine-containing aliphatic structure may be obtained from a polymer having a cyclic structure in its main chain, which is obtainable by cyclic polymerization of a fluorine-containing monomer having at least two polymerizable double bonds (C2/L14-20).  This is one of two choices and taught with sufficient specificity.  
	Regarding claims 13 and 15, Sugiyama et al. discloses the proportions of the aprotic fluorine-containing solvent which includes the perfluorotributylamine and hydrofluorocarbon and the protic fluorine-containing solvent includes the alcohol are such that the protic fluorine-containing solvent is form 0.1 to 30 parts by weight, per 100 parts by weight of the aprotic fluorine-containing solvent (C8/L29-38).  As the decrease in viscosity is variable that can be modified by adjusting said amount of the aprotic and protic solvents as per the teachings of Sugiyama (C8/L54-C9?3)., the precise the proportions of the aprotic fluorine-containing solvent which includes the perfluorotributylamine and hydrofluorocarbon and the protic fluorine-containing solvent includes the alcohol would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the proportions of the aprotic fluorine-containing solvent which includes the perfluorotributylamine and hydrofluorocarbon and the protic fluorine-containing solvent includes the alcohol, and the motivation to do so would have been to obtain desired viscosity(In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.


Response to Arguments
Applicant's arguments filed 11/17/2020 and 12/16/2020 have been fully considered but they are not persuasive.  The following comment(s) apply:
	A) Applicant’s showing of unexpected results (page 11) is not persuasive.  Instant claim 1 recites a composition comprising any fluorinated polymer having an alicyclic ring and a solvent that has a dielectric constant of at least 5 and comprises a solvent X which is a perfluoro compound, a solvent Y which is at least one of a hydrofluorocarbon and a hydrofluoroether, and a solvent Z which is a fluorinated alcohol.  However, the evidence is limited to compositions containing fluorinated polymer A, a polymer which is a homopolymer formed by cyclopolymerization of perfluoro(3-butenyl vinyl ether) and has COOH as main chain terminal group.  Only type of Y solvent, 1,1,1,2,3,4,4,5,5,-decafluoro-3-methoxy-2-(trifluoromethyl)pentane, is used.  Therefore, a trend has not been shown for all of the possible of compositions which meet the claimed limitations.  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Sugiyama et al. (US 5,498,657) does not teach or suggest the solvent has a surface tension of from 15.5 to 16.0 mN/m or solvent Y is 1,1,1,2,3,4,4,5,5,5-decafluoro-3-.
Nakayama et al. (US 2014/0132111 A1) teaches the fluorinated organic solvent having a surface tension of at most 20mN/m.  The solvents include which have this surface tension are perfluorotributylamine, perfluoroalkane compounds, hydrofluoroethers and hydrofluorocarbons [0276-0279].  Nakayama et al. relates to an electret and electrostatic induction-type conversion device [0002].  However, Nakayama et al. does teach or suggest a solvent comprises a solvent X which is a perfluoro compound, a solvent Y which is at least one of a hydrofluorocarbon and a hydrofluoroether, and a solvent Z which is a fluorinated alcohol has a surface tension of from 15.5 to 16.0 mN/m.   
Okamoto et al. (US 2009/0029894 A1) teaches a hydrofluoroether, such as 1,1,1,2,3,4,4,5,5,5-decafluoro-3-methoxy-2-(trifluoromethyl)pentane [0050].  Okamoto et al. is concerned with a method for washing a device substrate [0001].  However, there is no real expectation that the hydrofluoroethers used in a washing composition used for removing a resist attached to a device substrate, the focus of Okamoto’s invention [0046], are suitable as the coating solvent per the teachings of Sugiyama et al.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767